Citation Nr: 0607811	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  96-08 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than February 
16, 1994, for the grant of entitlement to disability benefits 
under the provisions of 38 U.S.C.A. § 1151 for a 1985 
cerebrovascular accident with homonymous hemianopsia found to 
be the result of Department of Veterans Affairs (VA) medical 
treatment.  

2.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for a heart disability, as a result of 
VA medical treatment.  

3.  Entitlement to an increased evaluation for homonymous 
hemianopsia, currently evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The appellant had active service from August 1957 to July 
1958.

In April 2000, the Board found that the veteran was entitled 
to an effective date of February 16, 1994, but no earlier, 
for disability benefits under 38 U.S.C.A. § 1151 for a 1985 
cerebrovascular accident with homonymous hemianopsia, and 
remanded the issues of entitlement to disability benefits 
under the provisions of 38 U.S.C.A. § 1151 for a heart 
disability, as a result of VA medical treatment and 
entitlement to an increased evaluation for homonymous 
hemianopsia, currently evaluated as 30 percent disabling.  In 
May 2001, the Court of Appeals for Veterans Claims (Court) 
vacated and remanded the Board's decision that denied an 
effective date earlier than February 16, 1994 for the grant 
of benefits under § 1151.  

In June 2002, the Board denied an effective date earlier than 
February 16, 1994 for the grant of benefits under § 1151.  In 
a November 2004 Order, the Court remanded the determination 
on an earlier effective date for further consideration.   

The issues of entitlement to disability benefits under 38 
U.S.C.A. § 1151 for a heart disability, and entitlement to an 
increased evaluation for homonymous hemianopsia, currently 
evaluated as 30 percent disabling, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.
  


FINDINGS OF FACT

1.  During hospitalization at a VA Medical Center in July 
1985, the appellant experienced a cerebrovascular accident.

2.  In July 1987, the Board determined that compensation was 
not warranted for the residuals of a cerebrovascular accident 
under 38 U.S.C.A. § 1151 (then § 351); that denial was 
reconsidered and affirmed in a January 1989 Board decision.

3.  On February 16, 1995, the RO received a letter from the 
appellant's Senator, which was construed as a request to 
reopen the 38 U.S.C.A. § 1151 claim.

5.  In a May 1995 rating decision, the RO awarded 
compensation for additional disability resulting from VA 
treatment.  

6.  In a December 1995 rating decision, the RO granted an 
effective date for the award of benefits from December 27, 
1994.

7.  The award was made pursuant to the liberalized holding of 
the Gardner case concerning 38 U.S.C.A. § 1151 and, 
therefore, the amended provisions of 38 C.F.R. § 3.358(c)(3), 
which were effective from November 25, 1991.

8.  Neither a formal nor informal claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 was filed prior to 
February 16, 1995.

9. No request for review was filed prior to February 16, 
1995.


CONCLUSION OF LAW

An effective date earlier than February 16, 1994, for the 
grant of disability benefits for the residuals of a 
cerebrovascular accident under 38 U.S.C.A. § 1151 is denied. 
38 U.S.C.A. §§ 1151, 1155, 5103, 5110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.114, 3.159, 3.358, 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the criteria for an effective date 
earlier than February 16, 1994 for the grant of entitlement 
to disability benefits under 38 U.S.C.A. § 1151 for a 1985 
cerebrovascular accident with homonymous hemianopsia have not 
been met.

The appellant contends that his award of compensation under 
38 U.S.C.A. § 1151 should have been effective from the 
original date of his claim.  His representative argues that 
the decision in Brown v. Gardner (citation below) does not 
represent a liberalizing law and, therefore, that 38 C.F.R. § 
3.114 is not applicable.  

In pertinent part, 38 U.S.C.A. § 1151 provides that when 
there is no willful misconduct by a veteran, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service connected. 

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims) invalidated 38 C.F.R. § 
3.358(c)(3), a section of the regulation implementing 38 
U.S.C.A. § 1151 (formerly § 351), on the grounds that that 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  The decision 
was affirmed by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993).  In December 1994, the Supreme Court 
affirmed the lower courts' decisions in Brown v. Gardner, 513 
U.S. 115, 115 S. Ct. 552 (1994).  Thereafter, the VA 
Secretary sought an opinion from the Attorney General of the 
United States as to the full extent to which benefits were 
authorized under the Supreme Court's decision.  The requested 
opinion was received from the Department of Justice's Office 
of Legal Counsel on January 20, 1995.  On March 16, 1995, 
amendments to 38 C.F.R. § 3.358(c)(3) were published to 
conform with the Supreme Court's decision, and were made 
effective from November 25, 1991.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication or a claim for an increase of 
compensation, dependency and indemnity compensation or 
pension shall be fixed in accordance with the facts found but 
shall not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The 
effective date of an award of disability compensation by 
reason of 38 U.S.C.A. § 1151 shall be the date such injury or 
aggravation was suffered if a claim is received within one 
year after that date; otherwise, it shall be the date of the 
receipt of a claim.  38 U.S.C.A. § 5110(c); 38 C.F.R. § 
3.400(i).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, as here, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
To be eligible for a retroactive payment under the provisions 
of this paragraph the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing law or VA issue and 
that such eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement.  If a claim is reviewed at the request of the 
claimant more than 1 year after the effective date of the law 
or VA issue, benefits may be authorized for a period of 1 
year prior to the date of receipt of such request. These 
provisions are applicable to original and reopened claims. 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).

Effective June 12, 1996, 38 C.F.R. § 3.114 was amended to 
encompass a factual situation in McCay v. Brown, 9 Vet. App. 
183 (1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  The 
amendment did not invalidate any portion of the regulation 
outlined above, but additionally provided that where 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of 38 C.F.R. § 3.114, the evidence must show that 
the claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  62 Fed.Reg. 17706 (1997).


Although 38 C.F.R. § 3.114 was amended during the pendency of 
the appeal, a review of the change reveals that it does not 
materially affect the analysis of the appellant's claim.  
Analysis of the appellant's claim is materially affected by 
the issuance of two precedent opinions by the VA General 
Counsel.  Essentially, O.G.C. Prec. 9-94 (March 25, 1994), 
and O.G.C. Prec. 10-94 (April 25, 1994), in tandem stand for 
the proposition that an effective date of an award of 
compensation or pension based upon judicial precedents alone 
may be no earlier than the date of receipt of the claim 
therefor.  However, if an award may be predicated upon an 
administrative issue, such as an amendment to a regulation, 
prompted by a judicial precedent, 38 U.S.C.A. § 5110(g) 
should be applied in assigning the effective date if to do so 
would be to the benefit of the claimant.

In May 1986, the RO received the appellant's claim for 
benefits for the residuals of a stroke alleged to have been 
caused by VA medical treatment in July 1985.  In July 1987, 
the Board determined that compensation was not warranted for 
residuals of the cerebrovascular accident under 38 U.S.C.A. § 
1151 (then § 351).  In January 1989, the Board reconsidered 
the earlier determination and again denied the appellant's 
claim for 38 U.S.C.A. § 1151 benefits.  The appellant did not 
appeal the Board's January 1989 denial to the Court.

On February 16, 1995, the RO received an inquiry from a 
member of Congress regarding the appellant's claim.  The RO 
considered this as a claim to reopen for benefits pursuant to 
38 U.S.C.A. § 1151.  In a May 1995 rating decision, the RO, 
pursuant to the holding of the Gardner case concerning 38 
U.S.C.A. § 1151, awarded compensation for disability 
resulting from VA treatment, effective from February 16, 
1995, the date of the reopened claim.  In a December 1995 
rating action, the RO granted an earlier effective date of 
December 27, 1994, reportedly in accordance with 38 C.F.R. § 
3.114.  The RO determined that this December date was the 
effective date of the liberalizing law. 

The March 1995 amendments to 38 C.F.R. § 3.358(c)(3) to 
conform to the Gardner decision were effective from November 
25, 1991, the date of the decision in Gardner v. Derwinski.  
It may be argued that the appellant's award of compensation 
benefits for stroke residuals pursuant to 38 U.S.C.A. § 1151 
was based on the amended provisions of 38 C.F.R. § 
3.358(c)(3).  In this regard, the Board notes that the RO 
received the appellant's claim in February 1995; that the 
liberalizing amendments were issued in March 1995 and made 
effective from November 25, 1991; and that the award was made 
by a rating decision in May 1995.  Since the claim was 
received more than one year after the effective date of the 
liberalizing provisions, an effective date one year prior to 
the date of receipt of the appellant's claim is proper.  That 
is, the proper effective date for the award of compensation 
benefits for stroke residuals, pursuant to 38 U.S.C.A. § 
1151, is February 16, 1994, one year prior to the date of 
receipt of the appellant's request to reopen his claim.  See 
38 U.S.C.A. § 5110(g).

While the appellant's attorney has argued that the Gardner 
case did not liberalize the existing regulation, it should be 
pointed out that both the appellant's February 1995 claim and 
the RO's May 1995 grant of benefits under 38 U.S.C.A. § 1151 
were explicitly predicated upon a change in the law 
pertaining to these types of benefits mandated by Gardner, 
supra.  The VA General Counsel addressed this issue directly 
in VAOPGCPREC 10-94.  As the holding in Gardner was 
implemented by regulations promulgated by VA, the provisions 
of 38 U.S.C.A. § 5110(g) should be applied to the appellant's 
claim for an earlier effective date, if doing so would be to 
the veteran's benefit.  

The appellant has argued that VAOPGCPREC 23-94 and 5-94 apply 
to the instant case.  The Board has applied VAOPGCPREC 9-94 
and 10-94, which specifically address the impact of Gardner 
and other judicial precedents.

VAOPGCPREC 5-94 does not specifically apply to provide for an 
effective date earlier than February 16, 1994 in this case 
because it applies to a regulation made pursuant to the 
Secretary's determination, not a judicial precedent.  
Moreover, as noted in paragraph 6 of that opinion, Section 
5110(g) provides that in no event shall an award be 
retroactive for more than one year from the date of 
application therefor or the date of administrative 
determination of entitlement.  It should be pointed out, in 
this regard, that the effective date of the amendment to 38 
C.F.R. § 3.358 in this instance is November 25, 1991, and 
that the earlier denials of this benefit involved claims 
filed and denied prior to that date.  


VAOPGCPREC 23-94, unlike VAOPGCPREC 5-94, does specifically 
involve the Gardner case.  Issued on December 27, 1994, it 
involved adjudication of pending claims under section 1151.  
It does not apply to the instant case, as the claim was not 
pending on December 27, 1994.  The current claim was filed in 
February 1995.

The appellant and his attorney have also argued that the 
effective date should be the date of the original claim.  By 
statute and regulation, the effective date for service 
connection based on a reopened claim cannot be the date of 
receipt of an original claim that was previously denied. 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993); see also Flash 
v. Brown, 8 Vet. App. 332, 340 (1995).

Because the claim for entitlement to benefits based upon a 
liberalizing VA issue was received by the VA more than 1 year 
after the effective date of the VA regulations implementing 
the Gardner holding, under 38 C.F.R. § 3.114(a)(3), benefits 
may be authorized for a period of no more than one year prior 
to the date of the appellant's claim.  Accordingly, an 
effective date of one year prior to the receipt of the 
February 16, 1995, claim should be implemented.  Thus an 
effective date of February 16, 1994, but no earlier, for the 
award of compensation for additional disability of the stroke 
residuals under 38 U.S.C.A. § 1151 is in order.

In this case, the currently assigned effective date of 
February 16, 1994 for the award of compensation for the 
residuals of a stroke under 38 U.S.C.A. § 1151 is premised 
upon a finding that a formal claim for benefits was filed on 
February 16, 1995 and that upon application of the provisions 
of 38 C.F.R. § 3.114, benefits were authorized one year prior 
to that time or on February 16, 1994.

There is no evidence that reflects that a formal claim for 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 was filed prior to February 16, 1995.  
Accordingly, the Board is required to evaluate the evidence 
to determine whether an informal claim for compensation 
benefits under 38 U.S.C.A. § 1151 was filed prior to February 
1995.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992).  

Several pieces of correspondence were associated with the 
claims file between January 1989 and February 16, 1994, the 
currently assigned effective date.  The veteran's 
representative has referenced these documents in his 
arguments as either constituting a notice of disagreement 
(NOD) or an informal claim-- thus creating a pending claim at 
the time of the enactment of the amended provisions of 38 
C.F.R. § 3.358 (c)(3).  The Board finds that none of the 
documents associated with the claims file constitute an NOD 
or an informal claim.  

Under 38 C.F.R. § 3.155, an informal claim consists of any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of the 
claimant who is not sui juris. Such informal claim must 
identify the benefit sought. Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution. If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155(a).

An NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. § 
20.201 (2005).  

The representative argues that a January 29, 1990 letter to 
the veteran's Congressman -- which was forwarded to and 
received by the Board on February 8,1990 -- is a notice of 
disagreement to an April 7, 1989 RO decision denying a claim 
for benefits for residuals of a stroke.  The January 29, 1990 
document would not qualify as an NOD since the veteran was 
informing his Congressman that he had gathered documents to 
file an appeal against his denial of benefits.   It did not 
express disagreement with an RO decision.  The Congressman 
requested that VA investigate the veteran's statements.  VA 
responded to that letter with a February 27, 1990 letter to 
the veteran explaining that he would have to show error in 
the prior 1989 Board decision to reopen his claim.  

In addition, the  December 1989 letter and accompanying 
medical records from the veteran received by the RO on 
January 17, 1990, and accepted as a claim, was denied by a 
January 22, 1990 RO rating action.  In March 1990, the 
appellant submitted a written statement indicating that an 
error of fact had been made in relation to the date of his 
eye consultation.  In response, the RO, in March 1990, issued 
a rating decision in which it found that there was no error 
of fact.  The March 6, 1990 response from the veteran 
addressed error in the prior Board decision and was not a 
notice of disagreement to the denial to reopen his claim.  

On March 26, 1990, the RO received a letter from the 
veteran's Senator which included a copy of the veteran's 
December 13, 1989 letter and February 6, 1990 letter with 
medical records and a January 29, 1990 letter from the 
veteran to the Senator requesting his assistance.  This 
correspondence cannot be considered an informal claim, 
because it does not indicate an intent to apply for benefits.  
Rather, it is a request for assistance. 

A March 23, 1990 letter from the veteran's Congressman was 
received by the RO on March 27, 1990 in which the Congressman 
requested VA investigate the statements attached and advise.  
The following documents were attached: a January 29, 1990 
letter from the veteran to the Congressman informing him that 
he wished his aid; a February 5, 1990 letter from the 
Congressman to VA requesting VA investigate and inform him on 
attached documents; a February 9, 1990 letter from the 
Congressional Liaison Service to the Congressman thanking him 
for his inquiry regarding in behalf of the veteran's request 
for reconsideration of a Board denial and informing him that 
the matter was being examined; a February 9, 1990 letter from 
the Congressional Liaison Service to the Board regarding 
reconsideration of the January 1989 decision; and a March 6, 
and a March 19, 1990 letter from the veteran.  The March 6th 
letter argues that there was error in the prior decision, and 
in the March 19th letter the veteran thanks the Congressman 
for his response and explains enclosures.  These documents do 
not constitute an informal claim, since they show no intent 
to apply for a benefit from VA.  The RO responded to the 
Congressman in a letter dated April 3, 1990 that the Board 
had been had been contacted to determine if a reconsideration 
was warranted.  In a May 14, 1990 letter, the Board informed 
the veteran that his motion for reconsideration had been 
denied and he was also informed at that time that the veteran 
could reopening his claim by submitting new and material 
evidence.  

On June 9, 1990, the RO received a June 7, 1990 letter from 
the veteran's Congressman requesting that the RO investigate 
the attached documents and send necessary information.  The 
documents consisted of a June 4, 1990 letter from the veteran 
requesting that the Congressman review an attached copy of 
the Board's January 1989 decision with notations.  On June 
12, 1990, the RO forwarded this correspondence to the Board.  
That same day, the Board responded to the RO that the motion 
for reconsideration had been denied on May 14, 1990 and that 
no further action was contemplated.  This was received at the 
RO on July 16, 1990 and the RO informed the Congressman of 
this in a July 27, 1990 letter.  This is not a claim for 
benefits since it refers to reconsideration of a Board 
decision.  

On June 29, 1990, the RO received a June 25, 1990 letter from 
the veteran's Senator noting attached documents from the 
veteran and requesting a response.  Attached were a June 5, 
1990 letter from the veteran referring to the prior Board 
decision, a copy of the January 1989 Board decision with 
notations and VA medical treatment records dated in July 
1985.  These documents relate to reconsideration of the Board 
decision and do not constitute an informal claim for 
benefits.  VA responded to the correspondence on July 5, 1990 
and informed the Senator that the veteran had received full 
consideration of his claim, and could submit new and material 
evidence if he wished to reopen his claim.  

On July 30, 1990, the RO received a January 29, 1990 letter 
written by the veteran, addressed to the Secretary, and 
forwarded from the Board.  The letter written by the veteran 
asked VA for assistance with his appeal.  He enclosed a copy 
of a December 1989 letter to the Board concerning its prior 
denial.  The Board noted that the subject of the veteran's 
letter was addressed in a May 14, 1990 response.  This is not 
a claim, but rather a request for assistance.  

On April 26, 1991, the RO received an April 23, 1991 letter 
from the veteran's Congressman requesting that VA review the 
attached document -- a copy of a December 13, 1989 letter 
from the veteran to the Board concerning the Board's prior 
decision -- and respond.  This is also not an informal claim 
for benefits, but a request for information.  In a May 8, 
1991 letter, the RO responded to the Congressman that in the 
absence of error in the July 1987 and January 1989 Board 
decisions, those decisions are final.  

On March 20, 1992, the RO received a March 18, 1992 letter 
from the veteran's Senator, with attached correspondence, 
requesting that the Senator be advised concerning the matter.  
Attached were a March 4, 1992 letter from the veteran in 
which he stated that he was enclosing copies of a list from a 
journal concerning cases from the Court and asking where he 
could get copies, and letters pertaining to filing a waiver 
of the statute of limitations for federal tort claims.  In an 
April 8, 2002 letter, the RO told the Senator how the veteran 
could obtain copies of Court decisions.  These documents 
could not be considered a claim sinc they request information 
only.  The Board also finds that the appellant's March 1992 
letter to his Senator does not constitute a request for 
review because the appellant did not state that he wanted a 
review of his case in light of the Court's holding in 
Gardner; the appellant merely asked his Senator how he could 
get a copy of the Gardner case, as well as others.  The 
appellant included only information relating to his federal 
tort claim action against VA, but did not make any reference 
to wanting a review of his VA 38 U.S.C.A. § 1151 benefits 
case in light of the liberalizing action by the Court.  

There is no evidence in the record, prior to the formal claim 
received by the RO on February 16, 1995, that indicates any 
present intent on the part of the appellant to apply for 
benefits or in any way specifically identifies "the benefit 
sought," (i.e., compensation under the provisions of 38 
U.S.C.A. § 1151), as required by 38 C.F.R. § 3.155(a).  
Dunson v. Brown, 4 Vet. App. 327 (1993).  In Brannon v. West, 
12. Vet. App. 32 (1998), the Court observed that while the 
Board must interpret an appellant's submissions broadly, the 
Board is not required to conjure up issues that were not 
raised by the appellant.  The Court has held that an 
appellant must have asserted the claim expressly or 
impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995).  The correspondence received refers to past or future 
intent to appeal or to file for benefits, or seeks advice, 
assistance, or information.

The Board finds that the VA hospitalization reports dated 
from 1985 until the effective date of February 16, 1994 do 
not constitute informal claims for entitlement to 
compensation under 38 U.S.C.A. § 1151.  As noted, the Board 
is unable to identify an statement or other evidence prior to 
February 1995 which meets the regulatory requirements of an 
informal claim for benefits under 38 C.F.R. § 3.155.  

Likewise, the Board is unable to identify any statement or 
other evidence prior to February 1995 which meets the 
regulatory requirements of an informal claim for benefits 
under 38 C.F.R. § 3.114. The Board finds that the VA 
hospitalization reports dated from 1985 until the effective 
date of February 16, 1994 do not constitute a request for 
review of his 38 U.S.C.A. § 1151 claim.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
earlier effective date claim denied here.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here the veteran was given notice on the issue before the 
Board that essentially complied with the requirements noted.  
In his statement of the case and in the prior Board decisions 
the veteran was informed of what was needed to sustain his 
claim for an earlier effective date.  In June 2005 the 
veteran was informed by the Board that he could submit 
additional evidence in behalf of his claim.  Notice was 
provided subsequent to the RO determination.  The deficiency 
in the timing is harmless error.  The requisite notification 
was ultimately provided to the appellant before the final 
transfer and certification of the case to the Board, and he 
had ample time in which to respond to the notice letter.  
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005).  The 
appellant has had a "meaningful opportunity to participate 
effectively" in the processing of his claim.  Mayfield , Id.  

The duty to assist the veteran has also been satisfied in 
this case.  The appellant has testified at a hearing before 
the Board, and records have been obtained.  Further, in an 
October 2005 letter from the veteran's representative to the 
Board, the veteran's representative stated that the veteran 
expressly waived his rights under VCAA and reported that his 
claim was ready for a decision by the Board.  


ORDER

An effective date earlier than February 16, 1994 for the 
award of compensation under 38 U.S.C. § 1151 for the 
residuals of a cerebrovascular accident is denied.  


REMAND

Further development is warranted on the issues of  
entitlement to disability benefits under 38 U.S.C.A. § 1151 
for a heart disability and entitlement to an increased 
evaluation for homonymous hemianopsia, currently evaluated as 
30 percent disabling.  In April 2000, the Board remanded 
these issues to obtain records from the Social Security 
Administration, to reevaluate the service connection claim on 
a de novo basis, and to issue statements of the case on both 
issues in compliance with Manlincon v. West, 12 Vet. App. at 
240-41; Holland v. Gober, 10 Vet. App. 433, 436 (1997).  In 
an October 2005 letter, the veteran's representative has 
reported that he has not received copies of a SOC or any 
records from SSA.  The record now before the Board does not 
show that the actions requested by the Board in April 2000 
have been completed.

As the Board previously noted, a December 1995 rating action 
denied service connection for cardiac-related disabilities 
(aortic valve replacement and cardiac asthma) under 38 
U.S.C.A. § 1151.  The veteran was notified in January 1996.  
In June 1996, the veteran sent a statement along with medical 
documents regarding his heart disability.  The RO also 
received a statement from the veteran regarding his 
cardiopulmonary disability in August 1996.  In January 1997, 
the RO determined that the veteran had not presented new and 
material evidence to reopen a claim for a heart disability 
under 38 U.S.C.A. § 1151.  At a personal hearing, the 
veteran's representative argued that the August 1996 
statement was in actuality a notice of disagreement (NOD) and 
the issue should have been reviewed on a de novo basis.

In regard to the issue of cardiac disability, the Board noted 
that there is a clear NOD in the August 1996 statement, and 
that this document meets the requirements of a NOD as to that 
issue.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 20.201, 
20.302(a). The Board determined that RO should have reviewed 
this issue on a de novo basis.

Moreover, a May 1995 rating action granted service connection 
for right homonymous hemianopsia.  The assignment of a 
disability evaluation was deferred until an examination could 
be performed.  In a December 1995 rating action, the RO 
assigned a 10 percent disability evaluation. The RO received 
the veteran's NOD regarding the assigned disability 
evaluation in May 1996.  In June 1996, the veteran was 
granted a 30 percent rating for right homonymous hemianopsia.  
In the rating decision, the RO considered this increase as a 
full grant of benefits.  Under AB v. Brown, 6 Vet. App. 35 
(1993), where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal.  Therefore, the Board found that this issue 
should be developed for appellate review.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain from the Social Security 
Administration the records, including 
medical records, pertinent to the 
veteran's claim for Social Security 
benefits.  

2.  Reevaluate the veteran's claim for 
service connection for a cardiac 
disability under 38 U.S.C.A. § 1151 on a 
de novo basis. 

3.  If entitlement to disability benefits 
under 38 U.S.C.A. § 1151 for a heart 
disability and/or entitlement to an 
increased rating for homonymous 
hemianopsia remains denied, the appellant 
and representative should be furnished a 
statement of the case and given an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


